DETAILED ACTION
This action is made FINAL in response to the amendments filed on August 8th 2022.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations “one or more circuits to adjust a number of inputs and/or a number of outputs of one or more nodes,” is not explained in the specification. What exactly is the “one or more circuit” and how does it relate to the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 recites the limitation "a range for one or more of the values" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant needs to define what exactly are “one or more of 10the values.” 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 15, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al (US 2016/0155049).
As to claims 1, CHOI et al figure 18 shows and teaches a processor system (paragraph [0003]...artificial neural network learning technique, and to a method and apparatus for extending a neural network and adjusting its dimension), comprising: 
one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron) to adjust a number of inputs (paragraph [0074...received inputs)  and/or a number of outputs of one or more nodes (paragraph [0073]... artificial neuron)  corresponding to one or more portions of a generated neural network portion based, at least in part, on whether the one or more nodes are likely to generate a valid result (paragraph [0074]...the result of the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N) must exceed a threshold value for the neuron to fire the output “Y” to the next neuron. In other words, the artificial neuron will not fire a signal for the next artificial neuron and will maintain an inactive state unless a certain threshold strength of activation is received through the input vectors).

As to claim 7, CHOI et al figure 18 shows and teaches the processor system, wherein the one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron) are to randomly generate the neural network portion (paragraph [0115]...the apparatus for training a neural network may select connection weights belonging to one of the divided groups. For example, the apparatus for training a neural network may select one of the divided groups using a predetermined method, for example, a random selection method, and select connection weights belonging to the selected group).

As to claim 8, CHOI et al figure 18 shows the processor system, wherein the one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron) to are to solve a system of liner equations (paragraph [0074]...the received inputs may be combined by a linear summation, or additional functions may be applied to combine the received inputs based on an activation function AF(x.sub.1, x.sub.2 . . . x.sub.N)) from a vector (paragraph [0074]...input vectors) to indicate valid dimensions for the one or more nodes within the generated neural network portion (paragraph [0146]...a dimension reduction apparatus may initialize a number of nodes included in the hidden layer 1420 to a possible small value, and train the auto-encoder 1400 while extending the hidden layer 1420. The dimension reduction apparatus may be implemented as a software module, a hardware module, or a combination thereof. Further, the dimension reduction apparatus may be included in or formed as a part of an apparatus for extending a neural network).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 – 5, 9, 11 – 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2016/0155049) in view of Kubo et al (US 10,515,312).
As to claim 2, CHOI et al figure 18 shows and teaches the processor comprising one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron) are to generate one or more linear equations (paragraph [0074]...the received inputs may be combined by a linear summation, or additional functions may be applied to combine the received inputs based on an activation function AF(x.sub.1, x.sub.2 . . . x.sub.N)) from a vector (paragraph [0074]...input vectors) of values that includes one or more parameters (paragraph [0074]...the input vectors that connect the body of the artificial neuron to the inputs X.sub.1 to X.sub.N may be scaled with individual synaptic weights W.sub.1 to W.sub.N).
CHOI et al fails to explicitly show/teach that the one or more equations are generated from a matrix of values. 
However, Kubo et al teaches that the one or more equations are generated from a matrix of values (Kubo teaches in column 1, lines 25 – 35... The parameters of a NN can be set in a process referred to as training. For example, a NN-based model can be trained using training data that includes input data and the correct or preferred output of the model for the corresponding input data. Sets of individual input vectors (“mini-batches”) may be processed at the same time by using an input matrix instead of a single input vector. The NN can repeatedly process the input data, and the parameters (e.g., the weight matrices) of the NN can be modified in what amounts to a trial-and-error process until the model produces (or “converges” on) the correct or preferred output)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for CHOI et al’s one or more linear equations to be generated from a matrix of values, as in Kubo et al, since it is know that the input vector can be considered part of a larger matrix.

As to claim 3, modified CHOI et al teaches the processor, wherein the one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron) are to receive a matrix that is generated based on defined constraints for:
a size of the matrix (Kubo et al column 2, lines 55 – 65... the weights associated with connections between nodes in two adjacent layers may be arranged in a matrix. Columns of the matrix may correspond to nodes of the previous layer, and rows of the matrix may correspond to nodes of the subsequent layer), and
a range for one or more of the values (Kubo et al column 1, lines 35 – 35...the modification of weight values may be performed through a process referred to as “back propagation.” Back propagation includes determining the difference between the expected model output and the obtained model output, and then determining how to modify the values of some or all parameters of the model to reduce the difference between the expected model output and the obtained model output).

As to claim 4, modified CHOI et al teaches the processor, wherein the one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron)  are to receive a matrix that defines a number of anchor nodes (Examiner’s Note: the anchor nodes are the nodes remaining after the removal of certain other nodes explained in Kubo et al column 3, lines 25 – 65) determined  for the one or more portions of the generated neural network portion and connections between the anchor nodes (Kubo et al column 3, lines 50 – 65...  the node (and multiple other nodes with activation parameters equal to zero) can be safely deactivated in the NN that is deployed for use by customers or in a production environment. For example, deactivating a node in a NN that is to be deployed may include: removing the node from the NN altogether (e.g., removing its weights, biases, activation functions, and other components and parameters from the matrices and/or other data structures that define the NN); modifying the node to produce a constant output (e.g., zero or one); modifying the node to merely pass output from a previous layer to a subsequent layer without modifying the value; perform calculations using the node's parameters as-trained, and then multiply the output that is passed onto the next layer by a predetermined number (e.g., zero, one, or the activation probability for the node); etc. Advantageously, removal of nodes from the NN altogether reduces the size of the internal hidden layers and the NN itself).

As to claim 5, modified CHOI et al teaches the processor, wherein the one or more portions of the generated neural network portion is generated, using one or more linear equations (paragraph [0074]...the received inputs may be combined by a linear summation, or additional functions may be applied to combine the received inputs based on an activation function AF(x.sub.1, x.sub.2 . . . x.sub.N)), by:
determining a volume of each anchor node of a plurality of anchor nodes in the one or more portions of the generated neural network portion (Kubo et al column 10, lines 35 – 40...at block 320, the computing system can adjust the activation probabilities for each node (or some subset thereof) using the update values determined above. For example, the update values may be added to their corresponding activation probabilities. In some embodiments, the update values may be weighted before being added to the activation probabilities), and
determining dimensions for each of the anchor nodes, based on the volume of the anchor node (Kubo et al column 10, lines 45 – 50...the learning rate may be used to ensure that activation probabilities are not changed by such a large amount that they overshoot their optimum values and possibly oscillate between values that are too high and too low. In some embodiments, the learning rate is a tunable parameter that may be set through a trial-and-error process).

As to claim 9, modified CHOI et al teaches the processor, wherein the one or more circuits (paragraph [0074]...based on the activation function AF(x.sub.1, x.sub.2 . . . x.sub.N), the body of the neuron adjust the combined inputs to generate an output “Y.” ; paragraph [0073]...node as a body of the artificial neuron)  are to calculate, using a matrix as input, a number of rows and a number of columns of the matrix (Kubo et al column 2, lines 55 – 65... the weights associated with connections between nodes in two adjacent layers may be arranged in a matrix. Columns of the matrix may correspond to nodes of the previous layer, and rows of the matrix may correspond to nodes of the subsequent layer).

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

As to claim 16, modified CHOI et al teaches the non-transitory computer readable medium, wherein the one or more portions of the generated neural network portion is further generated by:
determining a function for each connection of a plurality of connections between anchor nodes (Kubo et al column 10, lines 45 – 50...the learning rate may be used to ensure that activation probabilities are not changed by such a large amount that they overshoot their optimum values and possibly oscillate between values that are too high and too low. In some embodiments, the learning rate is a tunable parameter that may be set through a trial-and-error process), based on dimensions of the anchor nodes linked by the connection (column 5, lines 50 – 65...the computing system 500 may generate a compact NN 150 by removing nodes 142, 146, 162, 188 from the NN 100. The compact NN 150 may then be deployed for use in a production computing environment. As shown, the compact NN 150 does not include the removed nodes. In addition, rather than replacing the connections to/from the removed nodes with new connections that bypass the removed nodes, the compact NN does not include the connections to/from the removed nodes. Thus, the compact NN 150 is not only smaller than the original NN 100, but the compact NN 150 may also provide an improvement in performance due to the smaller number of computations that are performed when doing a forward pass with the compact NN 150.).

As to claim 17, modified CHOI et al teaches the non-transitory computer readable medium, wherein the function for a respective one of the connections that links first and second ones of the anchor nodes includes one or more operations that transform the dimensions of the first anchor node to the dimensions of the second anchor node (Kubo et al column 13, lines 1 – 15...the acoustic model 612, language model 614, or any other spoken language processing model may be implemented as a compact artificial neural network, such as the compact NN 150 illustrated in FIG. 1. Input into the compact NN 150 may be in the form of an input vector having a quantity of data elements corresponding to a quantity of nodes of the input layer 102. The input vector, or data derived therefrom, may be multiplied by a first matrix of weights associated with connections between nodes of the input layer 102 and nodes of the first internal layer 104. An activation function may be applied at each node of the first internal layer 104 to at least a portion of a product of the previous matrix-vector multiplication. Output from the activation function of each node of the first internal layer 104 may then be arranged as a vector and multiplied by a second matrix of weights associated with connections between nodes of the first internal layer 104 and the second internal layer 106).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128